DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,290,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims share the same inventive concept and the differences between the scope of the present claims and the patented claims are insufficient to patentably distinguish from one another.  Specifically, the independent claims omit the primary particle median size of 5-1000 nanometers which would be an obvious range to one of ordinary skill in the art for particles of the claimed pellet.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22-45 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (USP# 6,594,140) in view of Fife et al. (US 2007/0172377), further in view of Melody et al. (USP# 6,261,434).
Regarding claim 22, Evans discloses a wet electrolytic capacitor comprising: a planar anode that comprises an anodically oxidized pellet formed from a pressed and sintered tantalum powder (e.g. Col 1, ll 30-52), a leadwire that extends from the planar anode (e.g. Figs 1-2, #4); a cathode that comprises a metal substrate coated with a conductive coating (e.g. Figs 1-2, #1; Col 4, ll 42-60); and a fluidic working electrolyte in communication with the anode and the cathode (e.g. Col 6, ll 40-50).  Evans indicates that the anode capacitance may be 3,100 microfarads (e.g. Col 1, 30-52); however, it is unclear whether the tantalum powder used contains primary particles having an aspect ratio of about 4 or less or a specific charge of from about 15,000-45,000 microfarad*V/G as claimed.  Based on the disclosure, Evans appears to indicate that a plurality of different powders are capable of being used (Col 1, ll 25-65, Col 7, ll 55-65).  The examiner is of the position that these parameters are used throughout the art.  For example, Fife indicates the use of a tantalum powder having an aspect ratio of about 2 (e.g. ¶¶ 5) in order to form an anode.  Additionally, in the same field of endeavor, Melody discloses the use of a tantalum powder with a specific charge of about 45,000 (e.g. Col 7-8, ll 65-25).  Accordingly, it would have been an obvious design choice for Evans to use a tantalum powder having the properties including an aspect ratio of about 4 or less and a specific charge of from about 15,000-45,000 microfarad*V/G in order to yield the predictable results of creating an anode based on well known and used tantalum specific configurations in the art.
Regarding claims 23-28, 30-33, 35-38, 41-42 Evans fails to provide details of the tantalum powder or electrolyte characteristics; however, Fife indicates that the powder can have a specific surface area of about 1 or 4-30 meters squared per gram (e.g. ¶¶ 
Regarding claims 29, 34, and 39, Evans fails to expressly disclose particles having a median size of from about 5-1000 nm or 200nm or more; however, based off Table 1 and 2 in the Fife reference found on Page 7, and the fact that the surface area and aspect ratio are the same as the present invention as indicated above, it would be expected that the median size of the primary particles would fall within the large range of 200nm-1000nm.
Regarding claims 40 and 43-45, Evans indicates the substrate includes titanium (e.g. Col 2, ll 30-45, Col 7, ll 20-30) and a separator positioned between the anode and cathode (e.g. Fig. 1, #11) or a first and second casing member between which the anode and working electrolyte are disposed (e.g. Col 6, ll 40-52).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (USP# 6,594,140) in view of Fife et al. (US 2007/0172377), further in view of Melody et al. (USP# 6,261,434), further in view of Hemphill et al. (USP# 6,858,126). Evans in view of Fife and Melody, fail to expressly disclose an implantable device comprising the capacitor of claim 22; however, in the same field of endeavor, Hemphill discloses a wet electrolytic capacitor construction in order to be used in implantable medical devices .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792